DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Josypenko (US 6,344,834 B1) in view of Baro (US 5,668,559).
As to claim 1, Josypenko teaches a method for improving an efficiency and a gain of a helical antenna, comprising: 
configuring a conductive helix element (10, Fig. 1) of the helical antenna to comprise a proximal segment (17, Fig. 1) having a helical winding that extends along an axis (12, Fig. 1) of the conductive helix element; 
configuring the conductive helix element to comprise a distal segment (18, Fig. 1) having a helical winding that extends along the axis of the conductive helix element and has a constant pitch angle (P2, Fig. 1); and coupling the distal segment to the proximal segment in a series arrangement (at transition 22, Fig. 1). 
Josypenko (Fig. 1) does not explicitly teach the proximal segment has a plurality of turns with linearly progressing pitch angles. However, Josypenko teaches another embodiment (Fig. 6) of the helical antenna wherein the pitch angle may be made to increase linearly from the bottom end to the top end (col. 7, lines 12-14). 
It would have been obvious to one of ordinary skill in the art to modify the helical antenna of Josypenko (Fig. 1) such that the proximal segment has a plurality of turns with linearly progressing pitch angles. One of ordinary skill in the art would have been motivated to 
Josypenko does not explicitly teach a radio wave traveling along the conductive helix element reaches a terminal velocity at a point of the coupling
Baro teaches coupling the distal segment to the proximal segment in a series arrangement (132, Fig. 13A) so that a radio wave traveling along the conductive helix element reaches a terminal velocity at a point of the coupling between the two segments (“graph 133 showing the current i as a function of the height h along the X axis for the helical antenna 132 is shown in Fig. 13C,” col. 7, lines 27-29, which shows a maximum current at the transition point between the constant pitch portion 138B and the variable pitch portion 138A).
It would have been obvious to one of ordinary skill in the art to modify the helical antenna of Josypenko by coupling the distal segment to the proximal segment in a series arrangement so that a radio wave traveling along the conductive helix element reaches a terminal velocity at a point of the coupling, as taught by Baro, in order to increase the antenna efficiency.
As to claim 2, Josypenko teaches structurally supporting the conductive helix element using an elongate support member (11, Fig. 1) that is disposed inside of the conductive helix element and extends along the axis. 
As to claim 11, Josypenko teaches a helical antenna (Fig. 1), comprising: 
a conductive helix element (10, Fig. 1) comprising a proximal segment (17, Fig. 1) having a helical winding that extends along an axis (12, Fig. 1) of the conductive helix element, and 

Josypenko (Fig. 1), does not explicitly teach the proximal segment has a plurality of turns with linearly progressing pitch angles. However, Josypenko also teaches an embodiment (Fig. 6) of the helical antenna wherein the pitch angle may be made to increase linearly from the bottom end to the top end (col. 7, lines 12-14). 
It would have been obvious to one of ordinary skill in the art to modify the helical antenna of Josypenko (Fig. 1) such that the proximal segment has a plurality of turns with linearly progressing pitch angles. One of ordinary skill in the art would have been motivated to make the modification in order to reduce the amount of ripple in the high elevation angle radiation patterns, as taught by Josypenko (col. 7, lines 23-24).
Josypenko does not explicitly teach a radio wave traveling along the conductive helix element reaches a terminal velocity at a point of the coupling
Baro teaches coupling the distal segment to the proximal segment in a series arrangement (132, Fig. 13A) so that a radio wave traveling along the conductive helix element reaches a terminal velocity at a point of the coupling between the two segments (“graph 133 showing the current i as a function of the height h along the X axis for the helical antenna 132 is shown in Fig. 13C,” col. 7, lines 27-29, which shows a maximum current at the transition point between the constant pitch portion 138B and the variable pitch portion 138A).
It would have been obvious to one of ordinary skill in the art to modify the helical antenna of Josypenko by coupling the distal segment to the proximal segment in a series 
As to claim 12, Josypenko teaches an elongate support member (11, Fig. 1) disposed inside of the conductive helix element and extends along the axis so as to provide structural support to the conductive helix element (“supporting tube,” col. 4, line 28). 

Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Josypenko (US 6,344,834 B1) in view of Baro (US 5,668,559), further in view of Morrison (US 3,699,585).
As to claim 3, Josypenko in view of Baro does not teach the conductive helix element is mechanically coupled to the elongate support member using a plurality of struts. 
Morrison teaches the conductive helix element (14, Fig. 2) is mechanically coupled to the elongate support member (11, Fig. 2) using a plurality of struts (23, 24, Fig. 2).
It would have been obvious to one of ordinary skill in the art to modify the helical antenna of Josypenko in view of Baro such that the conductive helix element is mechanically coupled to the elongate support member using a plurality of struts, as taught by Morrison. One of ordinary skill in the art would have been motivated to make the modification in order to make the helical antenna collapsible.
As to claim 4, Josypenko in view of Baro does not teach the elongate support member is axially expansive. 
Morrison teaches the elongate support member is axially expansive (Fig. 3, “extensible boom,” abstract).

As to claim 5, Josypenko in view of Baro does not teach the conductive helix element is further structurally supported by sewn longitudinal tapes or an outer fabric sleeve. 
Morrison teaches the conductive helix element is further structurally supported by sewn longitudinal tapes (22, Fig. 2, where the nylon threads 22 extend longitudinally along the elongate support member 11) or an outer fabric sleeve.
It would have been obvious to one of ordinary skill in the art to modify the helical antenna of Josypenko in view of Baro such that the conductive helix element is further structurally supported by sewn longitudinal tapes, as taught by Morrison. One of ordinary skill in the art would have been motivated to make the modification to make the helical antenna collapsible for easier transport.
As to claim 13, Josypenko in view of Baro does not teach the conductive helix element is mechanically coupled to the elongate support member using a plurality of struts. 
Morrison teaches the conductive helix element (14, Fig. 2) is mechanically coupled to the elongate support member (11, Fig. 2) using a plurality of struts (23, 24, Fig. 2).
It would have been obvious to one of ordinary skill in the art to modify the helical antenna of Josypenko in view of Baro such that the conductive helix element is mechanically coupled to the elongate support member using a plurality of struts, as taught by Morrison. One of ordinary skill in the art would have been motivated to make the modification in order to make the helical antenna collapsible.
As to claim 14, Josypenko in view of Baro does not teach the elongate support member is axially expansive. 
Morrison teaches the elongate support member is axially expansive (Fig. 3, “extensible boom,” abstract).
It would have been obvious to one of ordinary skill in the art to modify the helical antenna of Josypenko in view of Baro such that the elongate support member is axially expansive, as taught by Morrison. One of ordinary skill in the art would have been motivated to make the modification to make the helical antenna collapsible.
As to claim 15, Josypenko in view of Baro does not teach the conductive helix element is further structurally supported by sewn longitudinal tapes or an outer fabric sleeve. 
Morrison teaches the conductive helix element is further structurally supported by sewn longitudinal tapes (22, Fig. 2, where the nylon threads 22 extend longitudinally along the elongate support member 11) or an outer fabric sleeve.
It would have been obvious to one of ordinary skill in the art to modify the helical antenna of Josypenko in view of Baro such that the conductive helix element is further structurally supported by sewn longitudinal tapes, as taught by Morrison. One of ordinary skill in the art would have been motivated to make the modification to make the helical antenna collapsible.

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Josypenko (US 6,344,834 B1) in view of Baro (US 5,668,559), further in view of Behrens et al. (US 2012/0146880 A1).
As to claim 6, Josypenko in view of Baro does not explicitly teach coupling the proximal segment of the conductive helix element to a ground plane structure. 
Behrens teaches coupling the proximal segment of the conductive helix element to a ground plane structure (3, Fig. 1).
It would have been obvious to one of ordinary skill in the art to modify the helical antenna of Josypenko in view of Baro by providing a ground plane structure to which the proximal segment of the conductive helix element is coupled. One of ordinary skill in the art would have been motivated to make the modification to provide a reflector for the helical antenna, which would provide improved gain for the antenna.
As to claim 7, Josypenko in view of Baro does not teach the ground plane structure comprises a deployable ground plane or a cup reflector. 
Behrens teaches the ground plane structure comprises a deployable ground plane (3, 11, 13, Fig. 1, para. [0051]) or a cup reflector.
It would have been obvious to one of ordinary skill in the art to modify the helical antenna of Josypenko in view of Baro by providing a deployable ground plane, as taught by Behrens. One of ordinary skill in the art would have been motivated to make the modification so that the antenna may be compressed for transport. 
As to claim 8, Josypenko in view of Baro does not teach the deployable ground plane structure comprises a solid plate to which a coil structure is coupled via a plurality of joints such that the coil structure is able to move in directions towards and away from the conductive helix element.
Behrens teaches the deployable ground plane structure comprises a solid plate (3, Fig. 2) to which a coil structure (13, Fig. 2) is coupled via a plurality of joints (11 and 14, Fig. 2) such 
It would have been obvious to one of ordinary skill in the art to modify the helical antenna of Josypenko in view of Baro by providing the deployable ground plane structure comprises a solid plate to which a coil structure is coupled via a plurality of joints such that the coil structure is able to move in directions towards and away from the conductive helix element, as taught by Behrens. One of ordinary skill in the art would have been motivated to make the modification so that the antenna may be compressed for transport. 

As to claim 16, Josypenko in view of Baro does not explicitly teach a ground plane structure to which the proximal segment of the conductive helix element is coupled. 
Behrens teaches a ground plane structure (3, Fig. 1) to which the proximal segment of the conductive helix element is coupled.
It would have been obvious to one of ordinary skill in the art to modify the helical antenna of Josypenko in view of Baro by providing a ground plane structure to which the proximal segment of the conductive helix element is coupled. One of ordinary skill in the art would have been motivated to make the modification to provide a reflector for the helical antenna, which would provide improved gain for the antenna.
As to claim 17, Josypenko in view of Baro does not teach the ground plane structure comprises a deployable ground plane or a cup reflector. 
Behrens teaches the ground plane structure comprises a deployable ground plane (3, 11, 13, Fig. 1, para. [0051]) or a cup reflector.

As to claim 18, Josypenko in view of Baro does not teach the deployable ground plane structure comprises a solid plate to which a coil structure is coupled via a plurality of joints such that the coil structure is able to move in directions towards and away from the conductive helix element.
Behrens teaches the deployable ground plane structure comprises a solid plate (3, Fig. 2) to which a coil structure (13, Fig. 2) is coupled via a plurality of joints (11 and 14, Fig. 2) such that the coil structure is able to move in directions towards and away from the conductive helix element (“not only the helical antenna 2, but also the radial antenna rods 11 and the tangential antenna rods 13 are in the compressed or folded state,” [0057])).
It would have been obvious to one of ordinary skill in the art to modify the helical antenna of Josypenko in view of Baro by providing the deployable ground plane structure comprises a solid plate to which a coil structure is coupled via a plurality of joints such that the coil structure is able to move in directions towards and away from the conductive helix element, as taught by Behrens. One of ordinary skill in the art would have been motivated to make the modification so that the antenna may be compressed for transport. 
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Josypenko (US 6,344,834 B1) in view of Baro (US 5,668,559), further in view of Killen (US 5,892,480).
As to claim 9, Josypenko in view of Baro does not teach selecting the linearly progressing pitch angles and the constant pitch angle so that a radio wave velocity matches a current velocity at any location along the length of the conductive helix element. 
Killen teaches selecting the progressing pitch angles and the constant pitch angle so that a radio wave velocity matches a current velocity at any location along the length of the conductive helix element (“the effect of varying pitch angle is to optimally match the phase velocity of a free space electromagnetic wave interfaced with (received or launched by) the antenna with the phase velocity of the wave traveling through the antenna, thereby increasing the gain of the antenna,” col. 2, lines 13-18).
It would have been obvious to one of ordinary skill in the art to modify the antenna of Josypenko in view of Baro by selecting the linearly progressing pitch angles and the constant pitch angle so that a radio wave velocity matches a current velocity at any location along the length of the conductive helix element, as taught by Killen. One of ordinary skill in the art would have been motivated to make the modification in order to increase the gain of the antenna, as taught by Killen.
As to claim 19, Josypenko in view of Baro does not teach the linearly progressing pitch angles and the constant pitch angle are selected so that a radio wave velocity matches a current velocity at any location along the length of the conductive helix element. 
Killen teaches selecting the progressing pitch angles and the constant pitch angle so that a radio wave velocity matches a current velocity at any location along the length of the conductive helix element (“the effect of varying pitch angle is to optimally match the phase velocity of a free space electromagnetic wave interfaced with (received or launched by) the antenna with the 
It would have been obvious to one of ordinary skill in the art to modify the antenna of Josypenko in view of Baro by selecting the linearly progressing pitch angles and the constant pitch angle so that a radio wave velocity matches a current velocity at any location along the length of the conductive helix element, as taught by Killen. One of ordinary skill in the art would have been motivated to make the modification in order to increase the gain of the antenna, as taught by Killen.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Josypenko (US 6,344,834 B1) in view of Baro (US 5,668,559), further in view of Strickland (US 5,329,287)
As to claim 10, Josypenko in view of Baro does not teach suspending a solid disc over the distal segment of the conductive helix element. 
Strickland teaches suspending a solid disc (10, Fig. 1) over the distal segment of the conductive helix element (1, Fig. 1).
It would have been obvious to one of ordinary skill in the art to modify the helical antenna of Josypenko in view of Baro by providing a solid disc suspended over the distal segment of the conductive helix element, as taught by Strickland. One of ordinary skill in the art would have been motivated to make the modification to provide a capacitive loading on the antenna, which would provide a more uniform current at the distal end of the antenna (abstract).
As to claim 20, Josypenko in view of Baro does not teach a solid disc suspended over the distal segment of the conductive helix element. 

It would have been obvious to one of ordinary skill in the art to modify the helical antenna of Josypenko in view of Baro by providing a solid disc suspended over the distal segment of the conductive helix element, as taught by Strickland. One of ordinary skill in the art would have been motivated to make the modification to provide a capacitive loading on the antenna, which would provide a more uniform current at the distal end of the antenna (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/JENNIFER F HU/Examiner, Art Unit 2845